The Chancellor.
The bill filed in this cause states matter properly cognizable in equity. It is as well for alimony as for other relief. The allowance of a ne exeat, when the husband threatens to leave the state, and his wife without any support, is essential to justice, and has been granted in like cases. (2 Atk. 210. Amb. 76. Dickens, 154.) From what was said in the case of Mix v. Mix,* as well as from the cases now cited, the rule appears to be, that the wife who is under the necessity of carrying on a suit against her husband, or of defending one against him, is entitled, as well to a reasonable allowance to be paid by the husband for the necessary expenses of the suit, as to an allowance for alimony pending the prosecution.
I shall, accordingly, allow the ne exeat, and direct security under it to be taken, in the sum of 25,000 dollars, and shall, also, allow at the rate of 100 dollars per month, for alimony, and the further sum of250 dollars, to be paid by the defendant to the plaintiff, or to the register, or assistant register, on her *366behalf, towards defraying the necessary charges of the suit, on herParL

 Ante, p. 109.